Citation Nr: 1029362	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-23 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for atherosclerotic 
heart disease, status post myocardial infarction and angioplasty 
and history of angina, to include as secondary to chemical 
experiments.

2.  Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD), claimed as 
depression, anxiety disorder with mild memory loss, irritability, 
nightmares, night sweats, uncontrollable anger and nerve 
problems, to include as secondary to chemical experiments.

3.  Entitlement to service connection for prostate cancer, to 
include as secondary to chemical experiments.


WITNESSES AT HEARING ON APPEAL

The Veteran, DW

ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The Veteran served on active duty from April 1957 to March 1961.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board notes that in a June 1994 rating decision, the RO 
denied entitlement to service connection for anxiety disorder 
with mild memory loss due to chemical experiments.  The Veteran 
was notified of the decision in July 1994.  He did not appeal the 
decision and it became final.  38 C.F.R. § 20.302(a).  In 
September 2004, the RO declined to reopen a claim for anxiety 
disorder with mild memory loss claimed as due to chemical 
experiments on the basis that new and material evidence had not 
been submitted.  The RO also denied a separate claim for 
depression.  The Veteran did not appeal this decision and it too 
became final.  Id.  

In July 2006, the Veteran filed claims for PTSD, memory loss, 
depression, anxiety, irritability, nightmares, night sweats, 
uncontrollable anger, and nerve problems secondary to chemical 
agents given to him in 1959 and 1961.  In the August 2007 rating 
decision, the RO first denied a claim for PTSD.  The RO also 
confirmed and continued prior denials for depression and anxiety 
disorder with mild memory loss, to include as due to chemical 
experiments.  As the September 1994 and September 2004 rating 
decisions are final and binding on the Veteran, his July 2006 
claims should, in part, be considered as a petition to reopen 
these claims.  However, the prior decisions (1994 and 2004) did 
not consider PTSD.  Thus, the submission of new and material 
evidence (to reopen a closed claim) for PTSD is not necessary.   
Boggs v. Peake, 520 F.3d 1330 (2008).  In Boggs, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
held that "a newly diagnosed disorder, whether or not medically 
related to a previously diagnosed disorder, cannot be the same 
claim when it has not been previously considered."  Id at 1336 
(citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996)).  
Therefore, the Board will consider the Veteran's current claim 
for service connection for PTSD as a separate and distinct claim 
from his previously denied claims for service connection for 
anxiety disorder with mild memory loss and depression due to 
chemical experiments.  Id.  

While the RO certified separate claims for depression and anxiety 
disorder with mild memory loss based on the submission of new and 
material evidence, in light of the Board's obligation to construe 
a claim for an acquired psychiatric disorder liberally, and as 
service connection for PTSD is being awarded in the instant 
decision, the matter on appeal has been recharacterized as it 
appears on the cover page of the instant decision.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  

The Veteran presented testimony before the Board in November 
2009.  

The Veteran revoked the appointed power of attorney with the 
Mississippi Veterans Affair Board (apparently known as SVAC).  
See VA From 21-4138 received in October 2009.  He does not desire 
further representation in this appeal.  Thus, the Board shall 
continue with appellate disposition of the claims.   


FINDINGS OF FACT

1.  On November 9, 2009, at a Board hearing and prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
the claim of entitlement to service connection for 
atherosclerotic heart disease, status post myocardial infarction 
and angioplasty and history of angina, to include as secondary to 
chemical experiments, based on the submission of new and material 
evidence.

2.  The Veteran's PTSD is related to participation in chemical 
experiments during his active military service.

3.  Prostate cancer has not been shown to have been incurred as a 
result of an incident of the Veteran's active military service, 
to include participation in chemical experiments.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran for the claim of entitlement to service connection for 
atherosclerotic heart disease, status post myocardial infarction 
and angioplasty and history of angina, to include as secondary to 
chemical experiments, based on the submission of new and material 
evidence, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Affording the Veteran all reasonable doubt, the criteria for 
the establishment of service connection for PTSD are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2009).

3.  The criteria for the establishment of service connection for 
prostate cancer are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all elements of a claim for service connection, so that 
VA must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

The Board is satisfied that all necessary development pertaining 
to the claim for PTSD has been properly undertaken.  The Board is 
confident in this assessment because the evidence as presently 
constituted is sufficient in establishing a full grant of the 
benefit sought on appeal by the Veteran.  Therefore, any 
outstanding development not already conducted by VA is without 
prejudice; hence, any deficiencies in the duties to notify and to 
assist constitute harmless error.  See Dingess, see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

As to the prostate cancer claim, VA complied with notification 
responsibilities in regards to the Veteran's claim in 
correspondence sent to the Veteran in August 2006.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  Notice pursuant to the 
Dingess decision was included in this letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and private 
treatment records, lay statements, articles, reports of VA 
examination, records from the Social Security Administration, and 
the transcript from the January 2008 Decision Review Officer 
(DRO) and November 2009 Board hearings.  The Veteran has not 
identified any other evidence which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2009).  

The Veteran withdrew the claim of entitlement to service 
connection for atherosclerotic heart disease, status post 
myocardial infarction and angioplasty and history of angina, to 
include as secondary to chemical experiments, based on the 
submission of new and material evidence, in November 2009.  
Hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Thus, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

III.  Service Connection Claims

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).


PTSD

The Veteran contends that he is entitled to service connection 
for PTSD.  Specifically, he asserts that his PTSD is the result 
of having chemical agents tested on him, to include, but not 
limited to, LSD, PCP, VX nerve agent, and quinuclidinyl benzilate 
(BZ), in 1959 and 1961 at the United States Army Laboratories in 
Edgewood, Maryland.  

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Having carefully considered the 
Veteran's claim in light of the record and the applicable law, 
the Board concludes that the evidence is in equipoise and the 
appeal as to this issue will be granted.  38 C.F.R. § 3.102.
 
In this regard, the Veteran's service personnel records show he 
received a Letter of Commendation for his participation in the 
military volunteer research program at the United States Army 
Chemical Warfare Laboratories in Maryland in July 1959 and 
February 1961.   The Veteran additionally received certificates 
for having successfully completed all phases of the "Medical 
Research Volunteer Program."  

Service treatment records suggest the Veteran received LSD in the 
1959 testing, as well as participating in heat stress testing in 
protective shelters.  In February 1961, the Veteran received 
intravenous injections of VX and BZ.  He was rendered 
incapacitated for a period of one and half days.  On February 13, 
1961, the Veteran swore he was going crazy as things he reached 
for were not there.  He experienced hallucinations of people 
walking through him.  His memory was impaired for past events.  
He failed to comprehend, was inarticulate, disoriented, and had 
loose associations.  

On February 14, 1961, the Veteran presented with mental confusion 
when evaluated and an inability to concentrate.  He did not 
remember taking the drug.  He experienced hallucinations.  On 
another occasion after IV injection, the Veteran felt high and 
drunk.  He experienced dreams, loss of memory and hallucinations.  
There was a single notation that on February 15, 1961, that when 
looking back he had no fear of death or permanent injury.  The 
1961 separation examination was negative for a psychiatric 
disorder, to include PTSD.

Post-service, in a March 1994 behavioral consult, the VA examiner 
found no evidence of organic cognitive defects; however, the 
Veteran was clearly experiencing memory deficits, difficulty 
controlling anger, and concentration problems of a two-year 
duration.   At the time, in a separate VA examination also dated 
in March 1994, the Veteran endorsed "crazy dreams."  The mental 
disorders examiner indicated it was difficult to assign a cause 
and effect between the Veteran's perceived memory impairment and 
exposure to LSD over 30 years ago. 

Various lay statements reveal the Veteran battled with emotional 
problems for between 15 to 27 years.  They indicate the Veteran 
had uncontrollable anger and bouts of depression.  See VA Forms 
21-4138 dated in August and September 2006.  
VA outpatient treatment records dated in March 2006 and November 
2006 show the Veteran endorsed nightmares for a 30 to 40 year 
duration.  The Veteran informed VA providers he was subjected to 
chemical experiments in 1959 and 1961. 

An entry dated in July 2006 contains a notation by a VA provider 
that in his previous experience people with exposure to nerve 
agents, even a low-dose exposure, have had long-term neurological 
complications.  The provider suspected the Veteran may have some, 
as well as depression as a result of the military experiences.   

A September 2006 entry reveals the Veteran had PTSD secondary to 
exposure to chemical agents during his military service.   VA 
outpatient treatment records, dated in 2007, reflect diagnoses of 
PTSD.  These diagnoses were based in part on the Veteran' reports 
of being a test subject in the military.  Notably, in February 
2007 PTSD was attributed to drug testing during service and his 
report of having nightmares of lying in a hospital bed helpless 
and unable to protect himself.  

At VA examination in April 2007, the Veteran indicated that he 
struggled with anger outbursts, being easily upset, road rage, 
and memory problems for years.  He stated that he worked hard and 
stayed busy in order to avoid thinking about his participation in 
the chemical testing until the symptoms became more severe.  He 
endorsed present struggles with depression, sleeplessness, 
nightmares, irritability, and anger.  

The Veteran was diagnosed with anxiety disorder, not otherwise 
specified.  The examiner indicated that the Veteran did not meet 
the criteria for PTSD because the exposure to chemicals and 
testing in the military did not involve actual or threatened 
death or serious injury.  However, the Board would note this 
opinion was based on a single comment by the Veteran at the time 
of the experiments that he was not frightened, upset, or 
emotionally disturbed.  (Note: the Veteran actually indicated 
that when looking back he was not frightened.) 

The examiner while indicating the Veteran's psychiatric symptoms 
from LSD or PCP were not consistent with reported longer term 
physiologic effects, no mention was made with regard to the 
administration of VX and BZ in the 1960s.  Though the examiner 
indicated it would be speculation to opine as to whether the 
Veteran's anger and anxiety symptoms were directly caused by his 
experiences as a test subject in the military, it was at least as 
likely as not that his symptoms were made worse because of his 
fear of possible consequences resulting from the testing.   

Thereafter, VA outpatient treatment records dated in November 
2007 and July 2008 contain diagnoses of PTSD.  Notably, these 
records reveal the Veteran had active symptoms of PTSD, to 
include fear of what the chemicals administered in service did to 
him.  The November 2007 entry noted that there were some studies 
that showed longer term cognitive disorders due to exposure to 
the various chemicals the Veteran was exposed to in the military. 

Finally, an article submitted by the Veteran entitled Chemical 
Warfare contains criticisms of Chemical Corps researchers for 
failing to follow-up on the adverse psychological consequences 
that could have resulted from the administration of LSD to test 
subjects (like the Veteran).

As highlighted above, there have been conflicting opinions with 
regard to the presence of PTSD, though the most recent medical 
evidence confirms the diagnosis.  However, what is not in dispute 
is the Veteran's participation as a chemical test subject during 
military service and his fear of the affects of the substances 
administered on his current mental health. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board concludes that this point has been attained.  
Because a state of relative equipoise has been reached in this 
case, the benefit of the doubt rule will therefore be applied.  
See Alemany, 9 Vet. App. at 519; Brown, 5 Vet. App. at 421.  
Hence, the Veteran's appeal is granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate Cancer

The Veteran contends that he is entitled to service connection 
for prostate cancer.  Specifically, he asserts that his prostate 
cancer is the result of having chemical agents tested on him, to 
include, but not limited to, LSD, PCP, VX nerve agent, and BZ, in 
1959 and 1961 at the United States Army Laboratories in Edgewood, 
Maryland.  

After careful consideration of all procurable and assembled data, 
the Board finds that service connection for prostate cancer, to 
include as secondary to chemical experiments, is not warranted.  
In this regard, as delineated above, the Veteran's participation 
in the military volunteer research program at the United States 
Army Chemical Warfare Laboratories in Maryland in July 1959 and 
February 1961 is not in dispute.  Whether prostate cancer 
diagnosed in 2004 and treated until October 2006 is related to 
such participation, is however in dispute and in fact, has not 
been objectively confirmed.  (Note: while possible prostate 
cancer was suspected in May 1992 due to an enlarged prostate, lab 
tests were normal and the diagnosis was not rendered until 2004.)

Initially, the Board notes that the Veteran's service medical 
records are devoid of complaints, treatment or diagnoses of 
prostate cancer.  The Veteran was discharged from service in 
1961.  As previously indicated, prostate cancer was not diagnosed 
until 2004, some 33 years after his discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) ("A prolonged 
period without medical complaint can be considered, along with 
other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.") 

Finally, upon VA examination in May 2007, the examiner opined 
that given a review of the claims folder, coupled with the case 
history information, prostate cancer was not due exposure to BZ, 
VX, or any other chemical exposure.  The examiner reasoned that 
medical literature and medical textbooks did not support that 
prostate cancer was due to such exposure.  

Although the Veteran contends that his prostate cancer was the 
result of participation in chemical experiments during service, 
his statements do not constitute competent evidence of a medical 
nexus opinion.  See 38 C.F.R. § 3.159(a) (2009).  He has not 
submitted any competent medical evidence to support his 
assertions.

Thus, the evidence is not in relative equipoise.  Because the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

The Veteran's applications to reopen claims of service connection 
for atherosclerotic heart disease, status post myocardial 
infarction and angioplasty and history of angina, to include as 
secondary to chemical experiments, is dismissed.

Service connection for PTSD is granted.

Service connection for prostate cancer, to include as secondary 
to chemical experiments, is denied. 



____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


